

AMENDMENT TO
TRANSITION AGREEMENT


This amendment (“Amendment”) is entered into as of January 22, 2019, between
Lithia Motors, Inc., an Oregon corporation (“Lithia”), and Sidney B. DeBoer
(“DeBoer”).


Whereas, Lithia and DeBoer entered into that certain Transition Agreement dated
September 14, 2015 (the “Transition Agreement”);


Whereas, the Transition Agreement between Lithia and DeBoer states that the
benefits payable to DeBoer shall continue irrespective of his employment status
with the Company;


Whereas, Lithia and DeBoer wish to amend the Transition Agreement, subject to
the approval of Lithia shareholders, to stipulate that the benefits payable to
DeBoer are for a fixed term; and


Whereas, the independent compensation consultant of Lithia’s Compensation
Committee has advised that such benefits payable for a fixed term constitute
reasonable compensation for DeBoer’s prior service with Lithia.


Now, therefore, the parties agree as follows:


1.Amendment to Sunset Benefits.


As there is currently no sunset to the benefits under the Transition Agreement,
the Parties agree to amend the Transition Agreement as follows:


The second sentence of paragraph one of Section 1 shall be deleted and replaced
with the following:


“Lithia shall, beginning January 1, 2016, until the earlier of DeBoer’s death or
December 31, 2035, provide the following benefits (the “Benefits”) to DeBoer for
his prior service with Lithia. Except as may be stated elsewhere in this
Agreement, Lithia shall make the Benefits payments to DeBoer consistent with
Lithia’s standard payroll practices.”


2.Effective Date. This Amendment shall become effective upon the approval of
this Amendment by the shareholders of Lithia.


3.Miscellaneous. Unless otherwise defined herein, all capitalized terms
appearing in this Amendment shall have the meaning as set forth in the
Transition Agreement.


[signature blocks next page]




--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the parties have signed this Amendment on the above date.


DEBOER:




                        
Sidney B. DeBoer




LITHIA MOTORS, INC.




By:                         
Chris Holzshu, Executive Vice President








